   Case 4:17-cv-00119-SMR-SBJ Document 46 Filed 12/31/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA
                              CENTRAL DIVISION

 ESTATE OF STEPHEN PAUL
 BOOHER; GLADYS F. BOOHER,
 Administrator, AND GLADYS F.                          Federal Case No. 17-cv-119
 BOOHER, Individually,

                       Plaintiffs,            STIPULATION OF DISMISSAL WITH
                                                        PREJUDICE
 vs.                                                    (Joint Filing)

 STUART R. GLEN,

                      Defendant.

        COME NOW the attorneys for all parties herein and by execution of this joint

filing state to the court as follows:

            1. The undersigned attorneys represent all parties who have appeared in this
               case.

            2. This Stipulation is being filed pursuant to Fed. R. Civ. P. 41(a)(1) and is
               intended to, and shall, operate as a dismissal of the above-captioned action
               with prejudice.

        Dated: December 31, 2020.


Respectfully submitted,

 WASKER, DORR, WIMMER &                               GREFE & SIDNEY, P.L.C.
 MARCOUILLER, P.C.

 /s/ Fred L. Dorr                                     /s/ Guy R. Cook
 Fred L. Dorr              AT0002105                  Guy R. Cook                  AT0001623
 4201 Westown Parkway, Suite 250                      500 E. Court Ave. – Suite 200
 West Des Moines, Iowa 50266-6720                     Des Moines, IA 50309
 Phone: (515) 283-1801                                Phone: (515) 245-4300
 Fax: (515) 283-1802                                  Fax: (515) 245-4452
 Email: fdorr@wdwm.net                                Email: gcook@grefesidney.com




                                        Page 1 of 2
            Case 4:17-cv-00119-SMR-SBJ Document 46 Filed 12/31/20 Page 2 of 2




           GALLIGAN & REID, P.C.

           /s/ Brian P. Galligan                         /s/ Clark I. Mitchell
           Brian P. Galligan          AT0002632          Clark I. Mitchell            AT0005354
           300 Walnut Street, Suite 5                    500 E. Court Ave. – Suite 200
           Des Moines, IA 50309                          Des Moines, IA 50309
           Phone: (515) 282-3333                         Phone: (515) 245-4300
           Fax: (515) 282-0318                           Fax: (515) 245-4452
           Email: bgalligan@galliganlaw.com              Email: cmitchell@grefesidney.com


           TRIAL LAWYERS FOR JUSTICE

           /s/ Nick C. Rowley                            /s/ Benjamin T. Erickson
           Nick C. Rowley        AT0009516               Benjamin T. Erickson AT0012927
           421 W. Water Street                           500 E. Court Ave. – Suite 200
           Decorah, Iowa 52101                           Des Moines, IA 50309
           Phone: (888) 811-0844                         Phone: (515) 245-4300
           Fax: (888) 801-3616                           Fax: (515) 245-4452
           Email: nick@tl4j.com                          Email: berickson@grefesidney.com
           ATTORNEYS FOR PLAINTIFF                       ATTORNEYS FOR DEFENDANT


Copy filed via CM/ECF.

Courtesy Copy via email to:                                     CERTIFICATE OF SERVICE

Guy R. Cook                                               The undersigned hereby certifies that a true
Clark I. Mitchell                                         copy of foregoing instrument was served
                                                          upon the parties to this action by serving a
Benjamin Erickson                                         copy upon each of the attorneys listed as
Grefe & Sidney, P.L.C.                                    receiving notice on December 31, 2020, by
500 E. Court Ave., Ste. 200                               CM/ECF filing system and via email.
Des Moines, IA 50309
ATTORNEYS FOR DEFENDANT                                   Signature: /s/ Lori K. Techau




                                           Page 2 of 2
